(MEMORANDUM OF DECISION RE: MOTION TO REVIEW PERMANENCY PLAN
This memorandum of decision addresses a motion by the State of Connecticut and the petitioner to review and approve the permanency plan, filed in Superior Court on 3/15/02, concerning the above mentioned child. The plan recommended the termination of the parental rights (TPR) of the respondent mother Lisa B. (Lisa), and the respondent father John Z. (John) the biological parents of Cody B, born 1/94, and for his adoption. The plan also recommended that the court make a finding that it was not appropriate to continue to make reasonable efforts to reunify the child with Lisa.
The Department of Children and Families (DCF) first obtained custody of Cody through a 96 hour hold on 3/27/98 and an Order of Temporary Custody (OTC) granted on 3/31/98. On 5/27/98, Cody was adjudicated neglected and on 5/27/98 was committed to the care and custody of the Commissioner of DCF. Extensions of commitment were granted on 4/15/99, 5/18/00, 5/18/01, and 5/15/02. Cody has been placed in his current foster home since 8/4/98.
On 8/13/02, a hearing on this motion was docketed for 12/10/02 at 1000 hrs.
On 9/3/02, DCF filed a TPR petition against Lisa and John. On 10/3/02, Lisa appeared, entered a denial to the petition and was appointed counsel. John did not appear and was noticed by publication for 11/13/02. On that date, John did not appear and was defaulted. On the same date, the court granted the State's motion to consolidate the TPR trial and the State's motion to review the permanency plan. Trial was CT Page 642 scheduled for 12/10/02 at 1000 hrs.
On that date, at approximately 1000 hrs., court opened in order to commence trial of this these matters. Lisa was absent; her counsel represented that she was late and that he anticipated that she would arrive shortly. Lisa's counsel proceeded with a motion to change venue of this case to the Child Protection Session in Middletown. The motion was denied and the case passed in order to wait for Lisa.
After a wait of over 30 minutes, the trial commenced. Lisa was still not present. At the request of the Assistant Attorney General (AAG) and counsel for the child, Lisa was defaulted. The State called its only witness, DCF social worker Erica Singleton. Shortly after Singleton took the stand, Lisa arrived in the courtroom. Her counsel made an oral motion to reopen the default. Both the (AAG) and counsel for the child objected, and the court denied the motion.2 The State also submitted into evidence copies of the DCF social study, DCF permanency plan and Connecticut State Police Bureau of Identification criminal records for the respondents.3
This court has jurisdiction over the pending matters. Notice has been provided in accordance with the applicable provisions of the Practice Book. This court has no reason to believe that there is any action is pending in any other court affecting custody of the child at issue.
The court will apply all of the evidence and testimony that was heard in the TPR trial on 12/10/02 to this matter.
The court has utilized the applicable legal standards4 in considering this evidence and the testimony of the witness. Upon deliberation, the court finds that the State has proven by clear and convincing evidence at trial that the plan proffered (TPR and adoption) is in the best interest of Cody. The court also finds that this plan also takes into consideration his need for permanency.5
The court further notes that there is no evidence of either Lisa or John, through their counsel, offering alternate plans for Cody's future.
The State has also requested that the court find that it is not appropriate to continue to make reasonable efforts to reunify Cody with Lisa.6 The court has considered Cody's best interests, including his need for permanency, and concludes that the request is reasonable, considering these factors as well as Lisa's performance since adjudication. The court finds that the State has shown, by clear and convincing evidence, that it is not appropriate to continue to make CT Page 643 reasonable efforts to reunify Cody with Lisa.
TAYLOR, Judge.